DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-4 recite a “PLC system.” However, the claims nor Specification does not adequately describe with the acronym/abbreviation encompasses, and this is indefinite.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “a crosshead fastening bolt, a crosshead fastening bolt.” Either a single component has been improperly presented twice, or there are two crosshead fastening bolts but both have been improperly introduced in the claim with the same term. Appropriate action is required.
Claims 1 recites “an air pressure sensor and an air pressure sensor.” Either a single component has been improperly presented twice, or there are two separate air pressure sensors but both have been improperly introduced in the claim with the same term. Furthermore, the claim later states, “the air pressure sensor, the air pressure sensor, and the air pressure sensor.” A third air pressure sensor has not been adequately presented. Appropriate action is required.
Claim  1 recites the limitation "the opening and return seat characteristics”.  There is insufficient antecedent basis for this limitation in the claim.
Claim  1 recites the limitation "laser displacement sensor bracket” lacks antecedent basis.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-4 are rejected under §112 as presented above, but contain allowable subject matter that may be allowable if rewritten to overcome the aforementioned rejections.
Regarding claim 1 and dependents thereof, the prior art does not teach, “A test device for dynamic characteristics of a spring-loaded safety valve, comprising a gas supply device, an air pressure stabilizer, a quick start and stop device, a pipeline air pressure detecting device, a pipeline gas mass flow detecting device, a safety valve stem displacement detecting device, a safety valve system, a testbed, a pipe support device and an acquisition system, wherein a gas tank in the gas supply device is connected with a ball valve and a double cylinder air compressor; the air pressure stabilizer comprises a connecting pipe, an electric valve, a connecting pipe, a pressure vessel, an air pressure sensor, a pressure relief valve and a pressure gauge; one end of the connecting pipe is connected with the ball valve, and the other end is connected with the connecting pipe through the electric valve; the connecting pipe is connected with one end of the pressure vessel; a pressure gauge and an air pressure sensor are installed above the pressure vessel; a pressure relief valve is installed above the air pressure sensor; the air pressure sensor feeds back the gas pressure in the pressure vessel, and adjusts the gas pressure in the pressure vessel through the electric valve to achieve the purpose of pressure stabilization; the quick start and stop device is an electromagnetic valve arranged on the other end of the pressure vessel and used for controlling the outflow of gas in the pressure vessel, so as to accurately test the opening and return seat characteristics of the safety valve; the pipeline air pressure detecting device comprises an air pressure sensor and an air pressure sensor; the air pressure sensor is connected with the electromagnetic valve through a connecting pipe the air pressure sensor is connected with the safety valve through a connecting pipe; the air pressure sensor and the air pressure sensor are used for monitoring the gas pressure change at an outlet of the pressure vessel and the gas pressure change at an inlet of the safety valve system in real time; two air pressure sensors are connected through a pipeline, and the pipeline therebetween is provided with a pipeline gas mass flow detecting device; the pipeline gas mass flow detecting device is a gas mass flow sensor for monitoring the change of the mass flow of the gas in the pipeline in real time; the safety valve stem displacement detecting device is a laser displacement sensor, and is fixed to a laser displacement sensor bracket adjustment board through a laser displacement sensor fixing bracket; in a pressure relief process of the safety valve, a safety valve stem moves up and down, and the laser displacement sensor can monitor the displacement change of the safety valve stem in real time; the safety valve system comprises a safety valve, a connecting plate, a left bracket and a right bracket; the safety valve is connected with the connecting plate; the left bracket and the right bracket of the safety valve are connected through an anchor bolt and a testbed; the lower end of the safety valve is connected with the connecting pipe through a thread; laser displacement sensor bracket comprises a crosshead fastening bolt, a crosshead fastening bolt, a laser displacement sensor fixing bracket, the laser displacement sensor bracket adjustment board and a crossbeam; the laser displacement sensor is fixed to the laser displacement sensor bracket adjustment board through the laser displacement sensor fixing bracket; the laser displacement sensor fixing bracket is provided with a groove-shaped hole so that the laser displacement sensor fixing bracket can move left and right; the laser displacement sensor bracket adjustment board is fixed to the crossbeam, and the crossbeam is provided with the groove-shaped hole so that the laser displacement sensor bracket adjustment board can move back and forth; the acquisition system is connected with the pipeline air pressure detecting device, the pipeline gas mass flow detecting device and the safety valve stem displacement detecting device, and comprises a power module, a PLC system and an upper computer; the power module is used for supplying power to the air pressure sensor, the air pressure sensor, the air pressure sensor, the gas mass flow sensor and the laser displacement sensor; the PLC system is used for collecting signals of the laser displacement sensor, the gas mass flow sensor, the air pressure sensor, the air pressure sensor and the air pressure sensor, and transmitting information to the upper computer; in addition, the PLC system can also control the opening degree of the electric valve and the start/stop of the electromagnetic valve.” Chinese Pat. Pub. # 205745489 (herein Shen, cited in IDS filed 5/27/2020) is an example of relevant prior art. Shen teaches a spring loaded safety valve 1, 8 (Fig. 1), having a gas storage tank 21 with pressure reducing and pressure increasing valves 2001-2004 connected to tank, upper and lower valves 2901 and 3000, with an opening and closing pressure difference adjustment device 14. Shen further teaches a pressure detecting device 3400, displacement sensor 28 with displacement sensor bracket 28, but Shen doesn’t teach laser displacement. However, it is known in the art and taught by WO 0142693 (herein Barrow) that lasers may be utilized for displacement detection. Shen also does not teach a quick start and stop device. CN 106051292 (herein Liu) teaches an electromagnetic valve that detects open close state similar to the present invention. However, it is not obvious to one of ordinary skill in the art to combine Shen with Barrow and Liu to adequately teach the present invention.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852                                                                                                                                                                                                        PF